McGuire, J. (concurring).
Plaintiff issued to defendant Cathy Gray a policy of general liability insurance, providing Gray with liability insurance coverage for a building she owned in Manhattan. The policy contained an independent contractor endorsement excluding from coverage personal injuries sustained by employees of independent contractors retained by Gray. Gray subsequently hired defendant Hoover Construction, Inc. to serve as the general contractor of renovation work to be performed at the insured premises. Hoover, in turn, hired defendant Elizardo Valdez to work on the project. On November 6, 2004, Valdez sustained personal injuries while working at the insured premises.
On April 11, 2005, Valdez commenced an action in Supreme Court, Kings County, against Gray and Hoover to recover damages he sustained as a result of the accident. In his complaint, Valdez alleged on “information and belief ’ that he “was an independent contractor hired and/or retained by . . . Hoover.” Gray, who asserted that she did not learn of Valdez’s accident until she was served with the summons and complaint in that action, notified her “insurance agent [i.e., nonparty Nancy Hardy Insurance Agency] within a week after getting the *8lawsuit.” It is unclear when exactly plaintiff learned of Valdez’s action. By letter dated July 11, 2005, plaintiff disclaimed coverage based on the independent contractor exclusion.
On August 3, 2005, plaintiff commenced this action against Gray, Hoover and Valdez seeking a declaration that plaintiff is not obligated to defend or indemnify Gray. In support of its motion for summary judgment, plaintiff submitted the pleadings in both this action and Valdez’s action, the policy, the disclaimer letter, and an unsworn statement by Gray. Supreme Court granted the motion and declared that plaintiff had no duty to defend or indemnify Gray.
Hoover moved for reargument claiming that Supreme Court erred in granting the motion because plaintiff failed to submit evidence in admissible form demonstrating that the disclaimer was timely. Specifically, Hoover asserted that plaintiff failed to substantiate when it first became aware of the ground for disclaimer. Hoover also asserted that plaintiff failed to justify its delay in issuing its disclaimer. Supreme Court granted the motion for reargument and, upon reargument, denied plaintiffs motion for summary judgment.
As the party seeking summary judgment, plaintiff bore the initial burden of making a prima facie showing of entitlement to judgment as a matter of law (see CPLR 3212 [b]). Here, plaintiff was required to make a prima facie showing that it issued its disclaimer “as soon as [wa]s reasonably possible” (Insurance Law § 3420 [d]). In this regard, plaintiff needed to show (1) the amount of time it took to disclaim coverage, measured from the point in time when it first learned of the ground for disclaimer, and (2) an excuse for any delay in notifying Gray of the disclaimer (see Hartford Ins. Co. v County of Nassau, 46 NY2d 1028 [1979]; see also First Fin. Ins. Co. v Jetco Contr. Corp., 1 NY3d 64, 68-69 [2003]).
Plaintiff failed to meet its initial burden because it did not submit evidence in admissible form demonstrating when it first learned of the ground for disclaimer, i.e., the independent contractor exclusion. While plaintiffs counsel asserted that Gray notified plaintiff of Valdez’s action on May 16, 2005, no evidence in admissible form supported that assertion (see Zuckerman v City of New York, 49 NY2d 557, 563 [1980] [affirmation of attorney who did not have personal knowledge of facts lacks evidentiary value]; Batista v Santiago, 25 AD3d 326 [2006]; Puritan Ins. Co. v Continental Cas. Co., 195 AD2d 291 [1993]). Similarly, plaintiffs counsel’s recitation of the steps plaintiff al*9legedly took to investigate the claim and the timing of those steps was not corroborated by evidence in admissible form, except for a reference in the disclaimer letter to the effect that on June 17, 2005 an independent adjuster confirmed that Valdez was the employee of an independent contractor. While plaintiff submitted the independent adjuster’s affidavit with its reply papers, this affidavit could not be used to remedy basic deficiencies in plaintiffs prima facie showing (see Rengifo v City of New York, 7 AD3d 773 [2004]; Migdol v City of New York, 291 AD2d 201 [2002]). For similar reasons, such deficiencies could not be remedied by the notice of claim form, dated May 16, 2005, which was completed by Gray’s insurance agent and notified plaintiff of Valdez’s accident and claim, since it was submitted by plaintiff for the first time in opposition to Hoover’s motion for reargument.1
Accordingly, I would affirm the order granting Hoover’s motion for reargument which, upon reargument, denied plaintiffs motion for summary judgment.2
Tom, J.P., and Andrias, J., concur with Kavanagh, J.; Sweeny and McGuire, JJ., concur in a separate opinion by McGuire, J.
Order, Supreme Court, Bronx County, entered December 19, 2006, affirmed, with costs.

. Valdez’s allegation that he was an “independent contractor” was conclusory and, even if factually supported, would not have been binding on plaintiff. To the contrary, plaintiff had the right to investigate the claim before determining whether to disclaim (see Ace Packing Co., Inc. v Campbell Solberg Assoc., Inc., 41 AD3d 12, 15 [2007] [policy of “disclaim now and investigate later” not in insurers’ or insureds’ interests]).


. Why plaintiff did not disclaim on the ground that Gray failed timely to notify plaintiff of Valdez’s claim is an issue that has no bearing on whether the disclaimer was issued as soon as was reasonably possible. The majority’s speculation on this issue, accordingly, is irrelevant.